Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Ralph and Beverly Byrd appeal the district court’s orders affirming the order of the bankruptcy court directing the Chapter 13 trustee to disburse to the Appellee all funds held by the Chapter 13 trustee in partial payment of the allowed administrative expenses of Ralph’s bankruptcy case while under Chapter 7 and Chapter 11, and denying their motion for reconsideration. We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Byrd v. Johnson, No. 8:06-cv-02704 (D. Md. Mar. 23, 2009 & Apr. 2, 2009). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.